DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 4/20/2021, including the preliminary amendment filed on 7/7/2021. Claims 21-40 are pending. Claims 1-20 have been cancelled. No claims have been withdrawn. New claims 21-40 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed on 6/16/2021 (2), 9/14/2021, 11/24/2021 and 3/31/2022 are being considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“top flange” (claims 21, 25, 29, 33 and 37; note that a top flange is not expressly labeled in the specification; is the top flange referring to connector tabs 74?).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 25 is objected to because of the following informalities:
Claim 25, “port” (line 12) appears to be a typo of “portion”. This objection can be overcome by reciting, “portion ”.
Appropriate correction is required.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24 and 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,021,867 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are drawn to substantially the same invention as the claims of the reference patent, with minor differences in wording/phraseology. Thus, the claims of the reference patent encompass the scope of the claims of the instant application.
Claims 21-24 and 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,316,510 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are drawn to substantially the same invention as the claims of the reference patent, with minor differences in wording/phraseology. Thus, the claims of the reference patent encompass the scope of the claims of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 29-33, 35 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22, “the first and second extension flanges are configured to extend through the drywall while maintaining a 2-hour fire resistance rating of the wall” is not disclosed expressly or inherently in the specification and thus lacks written description support. The specification does not sufficiently describe how the claimed extension flange structure is “configured to” extend through drywall “while maintaining a 2-hour fire resistance rating of the wall”, particularly where drywall is not even required by the claims and the claims are not directed to a method of installation. Claim 21, from which claim 22 depends, is directed to a hanger, and just the hanger, and there is no evidence of record that the structure of the hanger includes a wall or drywall. See Decision Granting Institution of Post-Grant Review for 11,021,867 B2, PGR2021-00109 (‘’109 Decision’) pages 33-37. See also claims 31, 35 and 39.
Claim 29, “to maintain the fire protection integrity of the fire barrier” is not disclosed expressly or inherently in the specification and thus lacks written description support. The specification does not sufficiently describe how the claimed fire wall hanger is configured to maintain the fire protection integrity of the fire barrier, particularly where a fire barrier is not even required by the claim, and the claim is not directed to a method of installation. The claim is directed to a fire wall hanger, and just the fire wall hanger, and there is no evidence of record that the structure of the fire wall hanger includes a fire barrier. “Integrity” of fire retardant sheathing is recited in applicant’s specification in paragraph [0003], and “integrity” of a fire separation wall is recited in paragraph [0055], but fire protection integrity of a fire barrier is not described and thus lacks written description support.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 29-33, 35 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, “the first and second extension flanges are configured to extend through the drywall while maintaining a 2-hour fire resistance rating of the wall” is indefinite because it is unclear how the recited function of maintaining a 2 hour fire resistance rating further limits the claimed hanger. The recited function of maintaining a 2 hour fire resistance rating of the wall does not clarify what is required by the hanger because the fire resistance rating is based on the assembly of the hanger and the wall, not just the conformance between the drywall and the hanger. See ’109 Decision pages 31-33. See also claims 31, 35 and 39.
Claim 29, “to maintain the fire protection integrity of the fire barrier” is indefinite because the claim does not previously define a fire protection integrity of the fire barrier and thus the limitation lacks antecedent basis. Further, it is unclear what “maintain the fire protection integrity” requires as claimed, since the claim does not clarify what is required by the hanger because it appears that the fire protection integrity is based on the assembly of the fire wall hanger including the fire barrier, which is not positively recited. The phrase “fire protection integrity” is not an art term and does not have a specific meaning. Further yet, the claim does not previously establish a fire protection integrity. Thus, it is unclear how the fire protection integrity can be maintained if it is not previously established. Integrity of fire retardant sheathing is recited in applicant’s specification in paragraph [0003], and integrity of a fire separation wall is recited in paragraph [0055], but fire protection integrity of the fire barrier is not described and thus the limitation was treated under the plain meaning of being in an unimpaired condition.
Claim 30, “wherein the first and second side surfaces are configured to be within 1/8 inch with the respective first and second edges of the drywall” is indefinite because it is unclear what the claim requires. It is unclear what it means to be within 1/8 inch with the respective first and second edges of the drywall. Does applicant intend for the limitation to require the first and second side surfaces to be spaced within 1/8 inch from the respective first and second edges of the drywall?
The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-24 and 29-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (JPH0314482Y2) in view of Bundy et al. (US 9394680) (‘Bundy’).
Claim 21, Tsukamoto teaches a hanger for connecting a structural component to a wall adapted to have drywall mounted thereon (note that the structural component, the wall and the drywall are not positively recited and thus not required, and that the claim does not require connecting a structural component to a wall adapted to have drywall mounted thereon; see ’109 Decision pages 70-87), the hanger comprising:
a channel-shaped portion (beam receiving plate 5, 2C’, 3C’) configured to receive the structural component (beam), the channel-shaped portion including a base 5 configured to receive an end portion of the structural component thereon to support the structural component (Figs. 1-6), the base having an upper surface (upper surface of 5; Fig. 1) disposed to engage the structural component, the upper surface lying in a base plane (plane in which the upper surface of 5 exists; Fig. 1);
a connection portion (vertical plates 2D, 3D including horizontal portions 2A, 3A) configured for attachment to the wall (Fig. 5), the connection portion including a top flange (2A, 3A) configured to engage a generally horizontal upper surface of the wall (it is understood that the top flange is suitable to engage a generally horizontal upper surface of the wall) and a back flange (vertical plates 2D, 3D) having an upper edge (upper edge of back flange), the back flange extending from the upper edge in a direction toward the base plane (Fig. 5), the connection portion and channel-shaped portion being rigidly fixed with respect to one another (it is understood that the connection portion and the channel-shaped portion are connected together such that they do not move freely with respect to each other and thus under the broadest reasonable interpretation are rigidly fixed) and being in a spaced apart relation relative to one another (the connection portion and the channel-shaped portion are spaced apart relative to one another; Fig. 5); and
an extension portion (inclined portion 2B, 3B with connection plate 2D’, 3D’) including first and second extension flanges (inclined portion 2B, 3B with connection plate 2D’, 3D’) extending from the channel-shaped portion to the connection portion (Fig. 5), each extension flange lying in an extension flange plane (respective planes in which the extension flanges lie; Figs. 1-6), the extension flange planes being generally perpendicular to the base plane (each extension flange has a surface, in particular connection plates 2D’, 3D’, that lies in a plane, the planes being generally perpendicular to the base plane, vertically and horizontally, respectively as shown in Fig. 5), the back flange and the channel-shaped portion defining a drywall space (space between the back flange and the channel-shaped portion; Figs. 1-6).
Tsukamoto does not explicitly teach the drywall space receiving the drywall therein so that the channel-shaped portion is located on one side of the drywall and the back flange is located on an opposite side of the drywall when the hanger and drywall are installed on the wall.
However, Bundy teaches installing layers of drywall 6 between a channel shaped portion of a hanger (side members 11) and wall frame “to cover and protect the structural members of a building (col. 5, lines 18-20). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the back flange and the channel-shaped portion defining the drywall space sized and shaped to receive the drywall therein so that the channel-shaped portion is located on one side of the drywall and the back flange is located on an opposite side of the drywall when the hanger and drywall are installed on the wall, with the reasonable expectation of defining a drywall-sized space as taught by Bundy between Tsukamoto’s holding plates (2C’, 3C’) and vertical plates (2D, 3D), since Tsukamoto’s and Bundy’s hangers are each used for hanging a structural object to a wall and Tsukamoto’s holding plates and vertical plates already define a space therebetween.
Claim 22, Tsukamoto and Bundy teach all the limitations of claim 21 as above. Tsukamoto does not explicitly teach the first and second extension flanges being configured to extend through the drywall while maintaining a 2-hour fire resistance rating of the wall (note that the drywall and 2-hour fire resistance are not positively recited). However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to limit openings drywall by matching the shape of the openings to the shape of the first and second extension flanges of Tsukamoto and filling the openings with fire retardant material (see Declaration of W. Andrew Fennell in Support of Petition for Post-Grant Review of US 11,021,867, para. 290). Therefore, under the combination of Tsukamoto and Bundy, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try extending the first and second extension flanges of Tsukamoto (connection plates 2D’/3D’ and inclined portions 2B/3B) through any drywall installed therein, in a way that maintains a 2-hour fire resistance rating for the assembly as described in Bundy.
Claim 23, Tsukamoto further teaches wherein each of the first and second extension flanges are planar (note that the term “planar” was treated as having a surface coincident with a plane, and that each of the first and second extension flanges has a surface, connection plates 2D’, 3D’, coincident with a plane; Fig. 3).
Claim 24, as modified above, the combination of Tsukamoto and Bundy teach all the limitations of claim 21 as above, and further teaches the back flange having a front surface (Tsukamoto front surface of back flange; Fig. 3) lying in a back flange plane (Tsukamoto plane in which the back flange lies; Fig. 3) and the first and second extension flanges space the channel-shaped portion from the back flange plane by a distance (Tsukamoto Fig. 5) sized large enough to permit two layers of 5/8-inch-thick drywall to be received between the channel-shaped portion and the back flange plane
(Bundy col. 5, lines 16-18; Fig. 1).
Claim 29, Tsukamoto teaches a fire wall hanger for connecting a structural component to a wall adapted to have drywall mounted thereon to form a fire barrier (note that the structural component, the wall, the drywall and the fire barrier are not positively recited and thus not required and that connecting the structural component to the wall adapted to have drywall mounted thereon to form a fire barrier is not required), the fire wall hanger comprising:
a channel-shaped portion (beam receiving plate 5, 2C’, 3C’) configured to receive the structural component (beam), the channel-shaped portion including a base 5 configured to receive an end portion of the structural component thereon to support the structural component (it is understood that the base is suitable to receive an end portion of the structural component thereon to support the structural component; Figs. 1-6), the base having an upper surface (upper surface of 5; Figs. 1-6) configured to engage the structural component (Figs. 1-6);
a connection portion (vertical plates 2D, 3D including horizontal portions 2A, 3A) configured for attachment to the wall (it is understood that the connection portion is suitable for attachment to the wall; Fig. 5), the connection portion including a top flange (2A, 3A) configured to engage a generally horizontal upper surface of the wall (it is understood that the top flange is suitable to engage a generally horizontal upper surface of the wall; Fig. 5) and a back flange (vertical plates 2D, 3D) configured to engage a generally vertical side surface of the wall (it is understood that the back flange is suitable to engage a generally vertical side surface of the wall; Fig. 5), the back flange lying in a back flange plane (plane in which the back flange lies; Figs. 1-6), the back flange having an upper edge (upper edge of back flange; Fig. 5) and extending from the upper edge in a direction generally toward the base (downward toward the base; Fig. 5);
an extension portion (inclined portion 2B, 3B with connection plate 2D’, 3D’) extending from the channel-shaped portion to the connection portion (Fig. 5), the extension portion having opposite first and second side surfaces (opposite first and second side surfaces at 2B/2D’ and 3B/3D’, respectively; Figs. 1-6), the first side surface defining a first side of the extension portion (left side, as viewed in Fig. 1) and the second side surface defining an opposite second side of the extension portion (right side, as viewed in Fig. 1); and
a drywall space defined by the back flange plane and the channel-shaped portion (space between the back flange plane and the channel-shaped portion; Fig. 5; note that drywall is not positively recited and thus not required).  
Tsukamoto does not teach the extension portion extending through an opening in the drywall, the first and second side surfaces being configured to be in opposed, facing relation with and in close conformance with respective first and second edges of the drywall defining the opening to maintain the fire protection integrity of the fire barrier when the extension portion extends through the drywall, and the drywall space receiving the drywall therein so that the channel-shaped portion is located on one side of the drywall and the back flange is located on an opposite side of the drywall when the fire wall hanger and the drywall are installed on the wall.
However, Bundy teaches installing layers of drywall (6; note that drywall is nonetheless fire retardant to some degree col. 5, lines 18-22; Bundy) between a channel shaped portion of a hanger (side members 11) and wall frame “to cover and protect the structural members of a building (col. 5, lines 18-20). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating drywall such that the extension portion extends through an opening in the drywall, the first and second side surfaces are in opposed, facing relation with and in close conformance  with respective first and second edges of the drywall defining the opening to maintain the fire protection integrity of the fire barrier when the extension portion extends through the drywall, and the drywall space receives the drywall therein so that the channel-shaped portion is located on one side of the drywall and the back flange is located on an opposite side of the drywall when the fire wall hanger and the drywall are installed on the wall, with the, with the reasonable expectation of defining a drywall-sized space as taught by Bundy between Tsukamoto’s holding plates (2C’, 3C’) and vertical plates (2D, 3D), since Tsukamoto’s and Bundy’s hangers are each used for hanging a structural object to a wall and Tsukamoto’s holding plates and vertical plates already define a space therebetween.
Claim 30, Tsukamoto and Bundy teach all the limitations of claim 29 as above. Tsukamoto is silent as to the first and second side surfaces being configured to be within 1/8 inch with the respective first and second edges of the drywall. Note that the drywall is not positively recited and thus not required. It would have been obvious to one of ordinary skill in the art, before the time of filing, to limit openings drywall by matching the shape of the openings to the shape of the first and second extension flanges of Tsukamoto and filling the openings with fire retardant material (see Declaration of W. Andrew Fennell in Support of Petition for Post-Grant Review of US 11,021,867, para. 290) by forming the first and second side surfaces being configured to be within 1/8 inch from the respective first and second edges of the drywall, with the reasonable expectation of not leaving a large opening in the drywall, since Bundy teaches that one of the purposes of the drywall is to cover and protect the structural members of the building (Bundy col. 5, lines 18-22).
Claim 31, Tsukamoto and Bundy teach all the limitations of claim 29 as above. Tsukamoto does not explicitly teach wherein the first and second side surfaces are configured to extend through the drywall while maintaining a 2-hour fire resistance rating of the wall (note that the drywall and 2-hour fire resistance are not positively recited). However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to limit openings drywall by matching the shape of the openings to the shape of the first and second extension flanges of Tsukamoto and filling the openings with fire retardant material (see Declaration of W. Andrew Fennell in Support of Petition for Post-Grant Review of US 11,021,867, para. 290). Therefore, under the combination of Tsukamoto and Bundy, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try extending the first and second side surfaces of Tsukamoto through any drywall installed therein, in a way that maintains a 2-hour fire resistance rating for the assembly as described in Bundy.
Claim 32, as modified above, the combination of Tsukamoto and Bundy teaches all the limitations of claim 29, and further teaches wherein the drywall space is sized large enough to permit two layers of 5/8-inch-thick sheathing to be received between the channel-shaped portion and the back flange plane (Bundy col. 5, lines 16-18; Fig. 1).
Claim 33, Tsukamoto teaches a hanger for connecting a structural component to a wall adapted to have drywall mounted thereon (note that the structural component, the wall and the drywall are not positively recited and thus not required, and that the claim does not require connecting a structural component to a wall adapted to have drywall mounted thereon; see ’109 Decision pages 70-87), the hanger comprising:
a channel-shaped portion (beam receiving plate 5, 2C’, 3C’) configured to receive the structural component (for receiving beam which bridges horizontally between lower ends of holding plates 2C’, 3C’);
a connection portion (vertical plates 2D, 3D including horizontal portions 2A, 3A) including a top flange (2A, 3A) configured for attachment to a top surface of a top plate of the wall (it is understood that the top flange is suitable for attachment to a top surface of a top late of the wall) and a back flange (vertical plates 2D, 3D) extending from an edge of the top flange (extending from edge of 2A, 3A; Figs. 1-6), the back flange having a front surface (front surface of vertical plates 2D, 3D) lying in a back flange plane (plane generally defined by front surface of vertical plates 2D, 3D); and
an extension portion (inclined portion 2B, 3B with connection plate 2D’, 3D’) including an extension flange (inclined portion 2B, 3B with connection plate 2D’, 3D’) extending from the back flange of the connection portion to the channel-shaped portion (Figs. 1-6), the extension portion spacing the channel-shaped portion from the back flange plane by a distance (Figs. 1-6);
wherein the channel-shaped portion, the extension portion and the connection portion are rigidly fixed with respect to one another (it is understood that the channel-shaped portion, the extension portion and the connection portion are connected together such that they do not move freely with respect to each other and thus under the broadest reasonable interpretation are rigidly fixed).
Tsukamoto does not teach installing drywall in the space between the channel-shaped portion and the back flange plane.
However, Bundy teaches installing drywall 6 between a channel-shaped portion of a hanger (side members 11) and wall frame “to cover and protect the structural members of a building” (col. 5, lines 18-20). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, sizing the spacing between the channel-shaped portion and the back flange plane large enough to permit drywall to be received therebetween, with the reasonable expectation of receiving drywall to cover and protect the structural members of the building in the drywall-sized space as taught by Bundy between Tsukamoto’s holding plates (2C’, 3C’) and vertical plates (2D, 3D), since Tsukamoto’s and Bundy’s hangers are each used for hanging a structural object to a wall and Tsukamoto’s holding plates and vertical plates already define a space therebetween.
Claim 34, Tsukamoto and Bundy teach all the limitations of claim 33 as above. Tsukamoto does not explicitly teach a stop configured to engage the end of the structural component. However, Bundy teaches a hanger that includes a stop (back plate members 9 bent inward to face each other) configured to engage the end of the structural component to space the end of the structural component from the back flange plane by a distance sized large enough to permit the drywall to be received between the end of the structural component and the back flange plane (col. 4, lines 39-46). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the hanger comprising a stop configured to engage the end of the structural component to space the end of the structural component from the back flange plane by a distance sized large enough to permit the drywall to be received between the end of the structural component and the back flange plane, with the reasonable expectation of ensuring that the end of the structural component (beam) is spaced from the back flange and for receiving drywall to cover and protect the structural members of the building. Such a modification would have applied a known technique of having a stop bent inwards to face each other, to a known device in the channel-shaped portion of Tsukamoto without stops, to obtain the predictable result of supporting the end of a structural element.
Claim 35, Tsukamoto and Bundy teach all the limitations of claim 33 as above. Tsukamoto does not explicitly teach the extension flange being configured to extend through the drywall while maintaining a 2-hour fire resistance rating of the wall (note that the drywall and 2-hour fire resistance are not positively recited). However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to limit openings drywall by matching the shape of the openings to the shape of the extension flanges of Tsukamoto and filling the openings with fire retardant material (see Declaration of W. Andrew Fennell in Support of Petition for Post-Grant Review of US 11,021,867, para. 290). Therefore, under the combination of Tsukamoto and Bundy, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try extending the extension flanges of Tsukamoto (connection plates 2D’/3D’ and inclined portions 2B/3B) through any drywall installed therein, in a way that maintains a 2-hour fire resistance rating for the assembly as described in Bundy.
Claim 36, as modified above, the combination of Tsukamoto and Bundy teaches all the limitations of claim 33, and further teaches wherein the distance is sized large enough to permit two layers of 5/8-inch-thick sheathing to be received between the channel-shaped portion and the back flange plane (Bundy col. 5, lines 16-18; Fig. 1).
  Claim 37, Tsukamoto teaches a hanger for connecting a structural component to a wall adapted to have drywall mounted thereon (note that the structural component, the wall and the drywall are not positively recited and thus not required, and that the claim does not require connecting a structural component to a wall adapted to have drywall mounted thereon; see ’109 Decision pages 70-87), the hanger comprising:
a channel-shaped portion (beam receiving plate 5, 2C’, 3C’) configured to receive the structural component (beam);
an extension portion (inclined portion 2B, 3B with connection plate 2D’, 3D’) extending from the channel-shaped portion; and
a connection portion (vertical plates 2D, 3D including horizontal portions 2A, 3A) including a top flange (2A, 3A) configured for attachment to a top surface of a top plate of the wall (it is understood that the top flange is suitable for attachment to a top surface of a top plate of the wall; Figs. 1-6) and a back flange (vertical plates 2D, 3D) extending from an edge of the top flange (Fig. 5), the back flange having a front surface lying in a back flange plane (the front surface of vertical plates 2D, 3D lie in a back flange plane; Figs. 1-6), the extension portion spacing the channel-shaped portion from the back flange plane by a distance (Figs. 1-6);
wherein the channel-shaped portion, the extension portion and the connection portion are rigidly fixed with respect to one another (it is understood that the channel-shaped portion, the extension portion and the connection portion are connected together such that they do not move freely with respect to each other and thus under the broadest reasonable interpretation are rigidly fixed).
Tsukamoto does not teach installing drywall in the space between the channel-shaped portion and the back flange plane such that the extension portion is configured to extend through the drywall.
However, Bundy teaches installing drywall 6 between a channel-shaped portion of a hanger (side members 11) and wall frame “to cover and protect the structural members of a building” (col. 5, lines 18-20). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, sizing the spacing between the channel-shaped portion and the back flange plane large enough to permit drywall to be received therebetween, such that the extension portion is configured to extend through the drywall, with the reasonable expectation of receiving drywall to cover and protect the structural members of the building in a drywall-sized space as taught by Bundy between Tsukamoto’s holding plates (2C’, 3C’) and vertical plates (2D, 3D), since Tsukamoto’s and Bundy’s hangers are each used for hanging a structural object to a wall and Tsukamoto’s holding plates and vertical plates already define a space therebetween.
Claim 38, Tsukamoto and Bundy teach all the limitations of claim 37 as above. Tsukamoto does not explicitly teach a stop configured to engage the end of the structural component. However, Bundy teaches a hanger that includes a stop (back plate members 9 bent inward to face each other) configured to engage the end of the structural component to space the end of the structural component from the back flange plane by a distance sized large enough to permit the drywall to be received between the end of the structural component and the back flange plane (col. 4, lines 39-46). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the hanger comprising a stop configured to engage the end of the structural component to space the end of the structural component from the back flange plane by a distance sized large enough to permit the drywall to be received between the end of the structural component and the back flange plane, with the reasonable expectation of ensuring that the end of the structural component (beam) is spaced from the back flange and for receiving drywall to cover and protect the structural members of the building. Such a modification would have applied a known technique of having a stop bent inwards to face each other, to a known device in the channel-shaped portion of Tsukamoto without stops, to obtain the predictable result of supporting the end of a structural element.
Claim 39, Tsukamoto and Bundy teach all the limitations of claim 37 as above. Tsukamoto does not explicitly teach the extension flange being configured to extend through the drywall while maintaining a 2-hour fire resistance rating of the wall (note that the drywall and 2-hour fire resistance are not positively recited). However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to limit openings drywall by matching the shape of the openings to the shape of the extension flanges of Tsukamoto and filling the openings with fire retardant material (see Declaration of W. Andrew Fennell in Support of Petition for Post-Grant Review of US 11,021,867, para. 290). Therefore, under the combination of Tsukamoto and Bundy, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try extending the extension flanges of Tsukamoto (connection plates 2D’/3D’ and inclined portions 2B/3B) through any drywall installed therein, in a way that maintains a 2-hour fire resistance rating for the assembly as described in Bundy.
Claim 40, as modified above, the combination of Tsukamoto and Bundy teaches all the limitations of claim 33, and further teaches wherein the distance is sized large enough to permit two layers of 5/8-inch-thick sheathing to be received between the channel-shaped portion and the back flange plane (Bundy col. 5, lines 16-18; Fig. 1).

Allowable Subject Matter
Claims 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, specifically Tsukamoto and Bundy do not teach or disclose, alone or in combination, all the elements and features of the claimed invention, including the position, orientation and arrangement of the elements of the channel-shaped portion, the connection portion and the extension flange, the extension flange being connected to the channel-shaped portion along a juncture, the juncture having an upper end and extending vertically downward from the upper end along the channel-shaped portion toward the base of the channel-shaped portion, the extension flange configured to brace the channel-shaped portion along the juncture to inhibit the channel-shaped portion from moving toward the connection portion and damaging the drywall when the hanger and the drywall are installed on the frame wall, and the channel-shaped portion is supporting the joist, as recited in claim 25. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references of record to arrive at the claimed invention. Claims 26-28 depend from claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635